GRISSOM, Chief Justice.
This is an appeal from a judgment awarding a workmen’s compensation claimant recovery out of the second injury fund. It is undisputed that the claimant did not put the Board on notice within thirty days after occurrence of the second injury that he was claiming benefits from the Second Injury Fund and, also, that he did not file a formal claim for benefits against said fund within six months after his second injury. It is now established that under Section 4a, Article 8307, a claimant who seeks to recover benefits from the Second Injury Fund must (1) put the Board on notice within thirty days after occurrence of the second injury that he is claiming benefits from said fund and that (2) he must also file a formal claim for benefits from said fund within six months after the date of his second injury. Industrial Accident Board v. Guidry, Tex., 345 S.W.2d 509. The judgment is reversed and judgment is rendered that appellee recover nothing from appellant.